DA ORIGINAL                                             09/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 22-0004


                                       PR 22-0004                                 b- L.L.J
                                                                                  SEP 2 7 2022
                                                                              Bowen Greenwood
                                                                            Clerk of Supreme Court
                                                                               State of Montana

 IN RE THE PETITION OF
                                                                    ORDER
 JAMES MICHAEL SIEGMAN




      James Michael Siegman has petitioned this Court for admission to active status in
the State Bar of Montana after having been on inactive status since April 2022.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this ?_-7 day of September, 2022.

                                                 For the Court,



                                                 By
                                                                  Chief Justice